DETAILED ACTION
Claim Objections
Claim 1, 5, 9, 12, 14 and 18 are objected to because of the following informalities:  The limitation containing the numerals in a parenthesis (as in electric power network (1), and similarly “(5)”, and “(7)” should be deleted. Furthermore, in Claim 1, “the limitations “the active and reactive powers computed in step I,” should at least be amended as “the active and reactive power values,” to be consistent with what was previously recited in Step I. Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “processing unit” in the claims.

If applicant does not intend to have this/these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the same time” in Step I, “the precedent values” and “the same variables” in Step II, the limitation “the actual voltage variations” and “the 
          Claim 7 recites “active power and the reactive power is large enough,” but it is not clear the magnitude of the “large enough”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.       Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, a method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, we recognize that the limitations “compute a timestamped active power value, and a timestamps reactive power value from each set of measured data, for each one of said measuring nodes, computer concomitant variations of the voltage measured in step I and of the values of the active and reactive powers computed in step I, by subtracting from each set of concomitant values of the voltage, the active power and the reactive power respectively, the precedent values of the same variables, and compile chronologically ordered tables of the variations of the voltage at each one of the measuring nodes in relation to concomitant variations of the active and reactive powers at all measuring nodes, perform multiple parametric regression analysis of the variations of the voltage at each one of the measuring nodes as compiled during step II, while taking into account negative first-order serial correlation between error terms corresponding to discrepancies between the actual voltage variations and the variations predicted by the 
          In Step 2A, the claims additionally recite  plurality of measuring nodes of an electric power network, the electric power network being provided with a monitoring infrastructure comprising metering units at each one of said measuring nodes, for measuring a voltage, a current and a phase difference between the voltage and the current, locally, the monitoring infrastructure comprising a processing unit connected to a communication network, the metering units being connected to the communication network so as to allow for data transmission to and from the processing unit; the method comprising the steps of measure at the same time, at each one of said measuring nodes, repeatedly over a time window sets of data comprising values of the current, the voltage and the phase difference, timestamp the sets of measured data,” are directed to insignificant data collection activity, recited at high level of generality, and general purpose computer for processing the collected data using the abstract idea. The claims do not improve the functioning of the computer or any devices. In short, the claims do not recite sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the 
          In Step 2B, the claims additionally recite “plurality of measuring nodes of an electric power network, the electric power network being provided with a monitoring infrastructure comprising metering units at each one of said measuring nodes, for measuring a voltage, a current and a phase difference between the voltage and the current, locally, the monitoring infrastructure comprising a processing unit connected to a communication network, the metering units being connected to the communication network so as to allow for data transmission to and from the processing unit; the method comprising the steps of measure at the same time, at each one of said measuring nodes, repeatedly over a time window sets of data comprising values of the current, the voltage and the phase difference, timestamp the sets of measured data are directed to data collection activity that is well-understood, routine and conventional. As such, the additional elements do not provide “inventive concept” that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al., WO/2015/193199 (hereinafter Murphy)(cited by the Applicant) in view of Tyler et al., US-PGPUB 2016/0204609 (hereinafter Tyler) and Lee et al., US-PGPUB 2012/0170320 (hereinafter Lee)

Regarding Claim 1. Murphy discloses determining mutual voltage sensitivity coefficients between a plurality of measuring nodes (Ml, ..., M7) of an electric power network (1) (page 6, lines 12-21)), the electric power network being provided with a monitoring infrastructure comprising metering units at each one of said measuring nodes, for measuring a voltage, phase and the current, locally (Fig. 1; page 3, lines 5-12; page 6, lines 6-8; page 7, lines 5-6; page 9, lines 6-11), the monitoring infrastructure comprising a processing unit (7) connected to a communication network, the metering units being connected to the communication network so as to allow for data transmission to and from the processing unit (page 9, lines 6-15), comprising:

I. measure at the same time, at each one of said measuring nodes (Ml, ..., M7) , repeatedly over a time window (t), sets of data comprising values of the current (I(t)), the voltage (V(t)), timestamp (t € {t1, ..., tm}) the sets of measured data (page 9, lines 6-8, line 16), and compute a timestamped active power value (P(t)) and a timestamped reactive power value (Q(t)) from each set of measured data (page 5, lines 6-14)

II. for each one of said measuring nodes, compute concomitant variations of the voltage measured in step I (box “01”) and of the values of the active voltage, the active power and the reactive power respectively, the precedent values of the same variables (page 5, lines 11-18)

III. perform multiple parametric regression analysis of the variations of the voltage at each one of the measuring nodes as compiled during step II (box "02"), while taking into account negative first-order serial correlation between error terms corresponding to discrepancies between the actual voltage variations (ΔV(t)) and the variations predicted by the regression analysis (page 6, lines 26-27; page 7, lines 1-4), and obtain from the computed values of the parameters in the regression analysis, a matrix of the mutual voltage sensitivity coefficients between the measuring nodes of the electric power network (page 6, lines 12-21)

Murphy does not explicitly disclose the electric power network being provided with a monitoring infrastructure comprising metering units at each one of said measuring nodes, for measuring a voltage, a current and a phase difference between the voltage and the current, locally

Tyler discloses the electric power network being provided with a monitoring infrastructure comprising metering units at each one of said measuring nodes, for Paragraph [0010]; Figs. 1 and 2; Paragraphs [0027]; [0029])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Tyler in Murphy and have the electric power network being provided with a monitoring infrastructure comprising metering units at each one of said measuring nodes, for measuring a voltage, a current and a phase difference between the voltage and the current, locally, so as to obtain measurements of all the pertinent power-related to parameters to accurately determine the power condition of the nodes.

The modified Murpy does not disclose compiling chronologically ordered tables of the variations of the voltage (ΔV(t)) at each one of the measuring nodes (M1, ..., M7) in relation to concomitant variations of the active (ΔP1(t), …, ΔPN(t)) and reactive powers (ΔQ1(t),..., ΔQN(t)) at all measuring nodes (Ml, ..., M7)

Lee discloses compiling ordered table of the variations in voltages with power (Paragraph [0052]; Table 2)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lee in the modified Murphy and compile chronologically ordered tables of the variations of the voltage (ΔV(t)) at each one of the measuring nodes (M1, ..., M7) in relation to concomitant variations of the active (ΔP1(t), N(t)) and reactive powers (ΔQ1(t),..., ΔQN(t)) at all measuring nodes (Ml, ..., M7), so that the voltage and power relationships are organized and readily recognized and utilized in efficient manner.

Regarding Claims 2 and 19. Murphy discloses the multiple parameteric regression analysis of step III (box “03”) is performed (Page 6, lines 26-28). Although Murphy does not disclose performing regression analysis while assuming that the correlations between two error terms corresponding to consecutive time-steps are contained in the interval between -0.8 and -0.3 an that the correlations between two error terms corresponding to non-consecutive time-steps are contained in the interval between -0.3 and 0.3 (Claim 19. wherein the multiple parameteric regression analysis of step III (box “03”) is performed while assuming that the correlations between two error terms corresponding to conservative time-steps are about equal to -0.5, and that the correlations between two error terms corresponding to non-conservative time-steps are about 0.0, it would have been obvious, absent criticality, to assign interval as claimed, based on the designer’s choice and criteria.

Regarding Claim 6. Tyler discloses said metering units each comprise a controller and a buffer, and step I (box "01") is integrally implemented in a decentralized manner by the metering units (Paragraphs [0027]; [0029]-[0030])

Regarding Claim 13. Tyler discloses the metering units each comprise a controller and working memory, and wherein one of the metering units serves as the processing unit (Paragraphs [0027]; [0029]-[0030])

Regarding Claim 17. Tyler discloses the sets of data measured repeatedly are measured at regular intervals (Paragraph [0050])

11.          Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al., WO/2015/193199 in views of Tyler et al., US-PGPUB 2016/0204609 and Lee as applied to Claim 1 above and further in view of Birkelund, US-PGPUB 2012/0326503 (hereinafter Birkelund)

          Regarding Claim 3. The modified Murphy does not disclose a preexisting commercial network provided by a mobile operator serves as the communication network.

Birkelund discloses a preexisting commercial network provided by a mobile operator serves as the communication network (Fig. 1; Paragraph [0134])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Birkelund in the modified Murphy and use a preexisting commercial network provided by a mobile operator that serves as the communication network, so as to efficiently monitor the power condition of the nodes.

12.          Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al., WO/2015/193199 in views of Tyler et al., US-PGPUB 2016/0204609 and Lee as applied to Claim 1 above, and further in view of Carr, US-PGPUB 2012/0182157 (hereinafter Carr)

          Regarding Claim 4. The modified Murphy does not disclose the metering units are synchronized by means of the Network Time Protocol (NTP) via the communication network.

Carr discloses the metering units are synchronized by means of the Network Time Protocol (NTP) via the communication network (Paragraph [0010]; [0037]-[0038]; [0007]-[0008])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Carr in the modified Murphy and have the the metering units synchronized by means of the Network Time Protocol (NTP) via the communication network, so as to efficiently monitor utility on a real-time synchronized basis.
.
13.          Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al., WO/2015/193199 in views of Tyler et al., US-PGPUB 2016/0204609 and Lee as 1 above, and further in view of Flammer et al., US-PGPUB 2015/0253367 (hereinafter Flammer)

Regarding Claim 14. Tyler discloses the voltage and current are measured independently for each one of the three phases, as are also the respective phase differences between each measured voltage and the corresponding current (Paragraphs [0044]-[0045]). 

The modified Murphy does not disclose a three-phase electric power network

Flammer discloses a three-phase power distribution network (Fig. 1; Paragraph [0005])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Flammer in the modified Murphy and determine the mutual voltage sensitivity in a have a three-phase electric power network, since it is a typical and conventional power network that are used for generating and distributing power.

14.          Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al., WO/2015/193199 in views of Tyler et al., US-PGPUB 2016/0204609 and Lee as applied to Claim 1 above, and further in view of Granville, US Pat No. 5,181,026 (hereinafter Granville)

Regarding Claim 15, 16 and 20. The modified Murphy does not disclose (Claim 15: the measured values for the voltage measured (V(t)) and the current (I(t)) are over at least a half period of the AC average power values (claim 16: the average values are root mean square values (rms), and wherein the average values are measured over at least two periods, but no more than ten periods of the AC power, (Claim 20: the average values are root mean square values (rms), and wherein the average values are measured over three periods of the AC power.

Granville discloses power transmission line monitoring, which includes usage of root mean square current and voltage values (Col. 3, lines 59-68; Col. 4, lines 1-11; Col. 3, lines 34-40). Note that although Granville does not explicitly disclose the claimed periods of the AC power, it would have been obvious to measure the average values as claimed, absent criticality, based on one’s design preference and criteria.

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Granville in the modified Murphy and accurately determine the mutual voltage sensitivity coefficients by using (Claim 15: the measured values for the voltage measured (V(t)) and the current (I(t)) over at least a half period of the AC average power values, (claim 16: the average values that are root mean square values (rms), and wherein the average values are measured over at least two periods, but no more than ten periods of the AC power, and (Claim 20: the average values that are root mean square values (rms), and wherein the average values are measured over three periods of the AC power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.